[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               October 11, 2007
                              No. 07-12084                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 01-00240-CR-KMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ALEXANDRA CANNADAY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 11, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Alexandra Cannaday appeals her nine-month sentence imposed for several
violations of her supervised release. Cannaday pleaded guilty on May 10, 2001, to

conspiracy to import one or more kilograms of heroin, in violation of 21 U.S.C. §§

952(a)(1) and 963. The district court sentenced her to 35 months imprisonment

and five years supervised release, well below the sentencing guideline

imprisonment range of 87 to 108 months. After serving her sentence, Cannaday

began supervised release on January 16, 2004. In February 2005, Cannaday

violated her supervised release by leaving the jurisdiction without permission. As

a result, Cannaday’s supervised release was modified to require her to live in a

Community Corrections Center for 180 days. She was discharged from the CCC

on June 7, 2006. Then, on January 18, 2007, Cannaday’s probation officer

requested the issuance of a summons alleging that Cannaday had again violated the

terms of her supervised release.

      The revocation petition charged that Cannaday had violated the terms of her

supervised release by: (1) failing to report that she shared joint bank accounts with

her husband from July 25, 2004, through February 18, 2005, despite providing

joint bank account statements to immigration officials during these months as

evidence of her marriage for the purpose of seeking residency for her husband,

Cesar Taboada; (2) failing to report on her April 2004, April 2005, and April 2006

monthly supervision reports federal income tax refunds she and Taboada received;



                                          2
(3) falsely denying that she and Taboada had a marital relationship and were living

in the same residence, while reporting to immigration officials on June 14, 2004,

and on February 6, 2006, that she remained in a committed relationship with him;

and (4) failing to notify the probation officer within 72 hours of being questioned

by law enforcement officers on June 14, 2004.

      The district court held a revocation hearing on April 17, 2007. Following

witness testimony, the court reviewed Cannaday’s conduct during the term of her

supervised release, noting that previously she had left the jurisdiction without

permission by traveling to Lexington, South Carolina on February 17, 2005. The

court then revoked Cannaday’s supervised release and sentenced her to a term of

nine months imprisonment, to be followed by an extended 51-month term of

supervised release. When asked whether she had any objections to the court’s

findings of fact or manner in which sentence was pronounced, Cannaday stated she

had no objections other than those stated on the record.

      Cannaday appeals the district court’s judgment sentencing her to nine

months incarceration and 51 months supervised release for violating her current

supervised release, contending that the court: (1) abused its discretion in revoking

her supervised release because the government presented insufficient evidence to

prove the alleged violations by a preponderance of the evidence; and (2) erred



                                          3
procedurally and substantively in sentencing her to nine months imprisonment

because it did not consider any of the 18 U.S.C. § 3553(a) sentencing factors

before imposing the maximum sentence under the guidelines, and the violations, if

any, were de minimis and did not warrant incarceration. We disagree and affirm

the district court.

       Cannaday first contends that the district court abused its discretion by

finding her in violation of her supervised release. She argues that Theresa Graham,

Cannaday’s probation officer and the government’s sole witness, failed to present

evidence sufficient to prove each of the four alleged violations by a preponderance

of the evidence. Specifically, Cannaday asserts the following facts in response to

each of the alleged violations of her supervised release:

       (1) Regarding the allegations that she had a joint bank account with

Taboada, Graham acknowledged at the revocation hearing that she could not

dispute Cannaday’s claims that the account was never used and had very little

money in it;

       (2) With respect to the joint tax returns, Cannaday argues that Graham

acknowledged that she could not dispute Cannaday’s claim that she never received

any tax refund;

       (3) Cannaday contends that the record reflects that she provided truthful



                                           4
information to the probation office about her interview with Immigration and

Naturalization Service agents. She also argues that the only reason she was

interviewed by immigration officials was because she attended Taboada’s

immigration interview as part of his citizenship process, and no evidence was

introduced to the contrary; and

       (4) In terms of the information she provided to the probation office

regarding whether Taboada lived with her, Cannaday argues that she always

provided truthful information to the probation office and that Graham admitted

during the revocation hearing that Cannaday told her Taboada was living with her.

       We review the district court’s conclusion that the defendant violated the

terms of her supervised release only for abuse of discretion. United States v.

Copeland, 20 F.3d 412, 413 (11th Cir. 1994). We are bound by the district court’s

findings of fact unless they are clearly erroneous. United States v. Almand, 992

F.2d 316, 318 (11th Cir. 1993). A district court may “revoke a term of supervised

release . . . if the court . . . finds by a preponderance of the evidence that the

defendant violated a condition of supervised release.” 18 U.S.C. § 3583(e)(3).

       In a review of a probation revocation, “‘all that is required is that the

evidence reasonably satisfy the judge that the conduct of the probationer has not

been as good as required by the conditions of probation; evidence that would



                                             5
establish guilt beyond a reasonable doubt is not required.’” United States v.

Robinson, 893 F.2d 1244, 1245 (11th Cir. 1990) (citation omitted); see also

Almand, 992 F.2d at 318 n.5 (discussing that the analysis of the revocation

proceedings relating to probation and supervised release are “essentially the

same”). “The credibility of a witness is in the province of the factfinder and [we]

will not ordinarily review the factfinder’s determination of credibility.” Copeland,

20 F.3d at 413.

      The terms of Cannaday’s supervised release required her to: (1) submit

complete and truthful monthly supervision reports; (2) truthfully answer all

inquiries by her probation officer; and (3) notify the probation officer within 72

hours of being questioned or arrested by a law enforcement officer. The district

court in this case did not abuse its discretion in finding Cannaday violated her

supervised release.

      Regarding Cannaday’s failure to report that she and Taboada shared a joint

bank account, Graham’s testimony established that Cannaday submitted untruthful

information in her monthly reports. Cannaday asserted in her reports that she did

not share a bank account with anyone, but she simultaneously provided joint bank

account statements to immigration officials in an effort to assist Taboada in his

residency application. Graham admitted that Cannaday indicated that she did not



                                          6
use the joint bank account, but it was the failure to report the existence of the joint

account, not the contents or use of the account, that was a violation.

      Similarly, with respect to the failure to report income from joint tax refunds,

Graham’s testimony established that Cannaday submitted untruthful information in

her monthly reports. Cannaday failed to report that she and Taboada received joint

tax refunds from the Internal Revenue Service to the probation office, but she

simultaneously provided to the INS joint tax returns indicating that there had been

annual tax refunds. Graham admitted that Cannaday had told her that she received

no proceeds from the tax returns, but this is irrelevant because it is the failure to

report the income, not what was done with that income, that constituted the

violation.

      As to Cannaday’s failure to answer truthfully when Graham questioned her

about her marital relationship and whether Taboada lived with her, no evidence

was introduced showing that Cannaday provided untruthful information to the

probation office. Cannaday initially told Graham that Taboada did not live with

her because Taboada had “done her wrong.” However, Graham admitted that on

June 28, 2005, Cannaday told her that Taboada was now living with her, and when

Graham questioned Cannaday about why she was attending Taboada’s

immigration proceedings, Cannaday told her that she was trying to “help him out”



                                            7
because they had been married for a long time. This is consistent with documents

Cannaday submitted to immigration officials, which indicated that she and

Taboada were in a committed relationship. Furthermore, regarding Cannaday’s

failure to report her June 14, 2004, meeting with immigration officials within 72

hours, no evidence was introduced showing that she failed to inform the probation

office of the meeting within 72 hours after it occurred. Nevertheless, because

Graham’s testimony established that Cannaday violated conditions of her

supervised release by failing to submit truthful and complete monthly supervision

reports and by failing to answer truthfully all of Graham’s inquiries, the district

court did not abuse its discretion in finding her in violation of her supervised

release.

      Cannaday next contends that the nine-month sentence imposed by the

district court is both procedurally and substantively unreasonable because: (1) the

court failed to consider the statutory factors under 18 U.S.C. § 3553(a); and (2)

Cannaday’s violations of her supervised release, if any, were de minimis technical

errors that did not warrant incarceration. We review a sentence imposed upon the

revocation of supervised release for reasonableness. United States v. Sweeting,

437 F.3d 1105, 1106–07 (11th Cir. 2006) (per curiam). The burden of proving that

the sentence is unreasonable rests on the defendant. United States v. Talley, 431



                                           8
F.3d 784, 788 (11th Cir. 2005) (per curiam). “After Booker,1 a sentence may be

reviewed for procedural or substantive unreasonableness. A sentence may be

unreasonable if it is the product of a procedure that does not follow Booker’s

requirements, regardless of the actual sentence. Additionally, a sentence may be

substantively unreasonable, regardless of the procedure used.” United States v.

Hunt, 459 F.3d 1180, 1182 n.3 (11th Cir. 2006).

      Upon finding that a defendant violated supervised release, the district court

may revoke the term of supervised release and impose a term of imprisonment

after considering various factors set out in 18 U.S.C. § 3553(a). The term of

imprisonment cannot exceed the statutory maximum, which is determined by the

class of the violation. 18 U.S.C. § 3553(a). Relevant factors in determining the

length of imprisonment upon revocation include the nature and circumstances of

the offense, the history and characteristics of the defendant, the need for the

sentence imposed to afford adequate deterrence to criminal conduct, and the kinds

of sentences and sentencing ranges established under the applicable guidelines and

policy statements issued by the Sentencing Commission. 18 U.S.C. § 3553(a)(1),

(2)(B), (4)(B). However, “nothing in Booker or elsewhere requires the district

court to state on the record that it has explicitly considered each of the § 3553(a)



      3
          United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

                                                9
factors or to discuss each of the § 3553(a) factors.” United States v. Scott, 426

F.3d 1324, 1329 (11th Cir. 2005) (non-revocation case); see also United States v.

Dorman, 488 F.3d 936, 944 (11th Cir. 2007) (finding that the district court’s

consideration of a number of the sentencing factors was sufficient, even though it

never explicitly articulated that it had considered the § 3553(a) factors).

      Chapter 7 of the sentencing guidelines governs violations of supervised

release and contains policy statements, one of which provides recommended

ranges of imprisonment applicable upon revocation. United States Sentencing

Guidelines § 7B1.4 (2000). We have consistently held that the policy statements

of Chapter 7 are merely advisory and not binding. United States v. Aguillard, 217

F.3d 1319, 1320 (11th Cir. 2000) (per curiam). Thus, while the district court is

required to consider the policy statements, it is not bound by them. United States

v. Brown, 224 F.3d 1237, 1242 (11th Cir. 2000).

      The statutory maximum sentence that the district court could have imposed

upon revocation of Cannaday’s supervised release was five years imprisonment.

18 U.S.C. § 3583(e)(3). And the sentencing guidelines recommended a range of

imprisonment from three to nine months. U.S.S.G. §§ 7B1.1(a)(3)(B), 7B1.4(a).

      Cannaday argues that the district court acted unreasonably procedurally by

failing to consider the § 3553(a) factors. We conclude that it did not. The district



                                          10
court explicitly considered Cannaday’s history and characteristics, noting that she

had previously violated the terms of her supervised release and had provided

Graham with a false written statement denying the violation. The court also

considered the nature and circumstances of the offense, noting that there was

enough evidence to “convict her and [Taboada] for marriage fraud or false

statements before INS.”

      Moreover, the court’s comments regarding Cannaday’s repeated violations

of her supervised release following an initially lenient sentence reflect that it

considered the need for the sentence imposed to afford adequate deterrence to

criminal conduct. Thus, it is evident that the district court implicitly considered the

§ 3553(a) factors, even though it did not explicitly mention them.

      Cannaday also contends that the nine month sentence imposed by the district

court was substantively unreasonable because if any violations did occur, they

were so minor that they did not warrant incarceration. We disagree and find that

the district court’s sentence was not substantively unreasonable. Because the

district court did not exceed the recommended range, there was no need for the

court to indicate its consideration of the Chapter 7 policy statements, and

Cannaday never referred to them during the revocation hearing. In light of the fact

that Cannaday repeatedly violated her supervised release, it was reasonable for the



                                           11
district court to sentence her to nine months incarceration, which was within the

range specified by the sentencing guidelines.

      AFFIRMED.




                                         12